Local act of the Legislature of Alabama approved July 22, 1927. (Loc. Acts Ala. 1927, p. 93), provides for the establishment of, and establishes, the De Kalb county court, a court of record, from which appeals lie to the Supreme Court and Court of Appeals. In the act creating this court its jurisdiction is defined, and the method of instituting prosecutions in criminal cases therein is outlined.
The instant appeal purports to be from a judgment of conviction for the offense of violating the prohibition laws by having whisky in possession unlawfully.
In accordance with our statutory duty we have searched the record, and we fail to find that the said De Kalb county court acquired jurisdiction of the case in any of the methods prescribed by the statute creating the court. This being the situation, it appears that the judgment of conviction is void, and will not support an appeal to this court.
The appeal is dismissed.